Citation Nr: 0817061	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-34 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran, who had 
active military service from September 1952 to September 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a June 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa.


FINDINGS OF FACT

1.  At the time of the veteran's death in December 2004, he 
was service connected for traumatic arthritis of the right 
hand with Dupuytren's contracture, rated as 70 percent 
disabling since December 1998; post traumatic stress disorder 
(PTSD), rated as 50 percent disabling since December 1998; 
and facial scars of the forehead, bridge of nose and chin, 
rated a noncompensably disabling since September 1954.

2.  The death certificate reflects that immediate cause of 
the veteran's death was Gram positive bacterial septicemia 
due to or as a consequence of urinary tract infection with a 
contributing cause noted as painful peripheral sensory 
neuropathy.

3.  The medical evidence does not establish that the Gram 
positive bacterial septicemia, urinary tract infection, and 
peripheral sensory neuropathy that caused or contributed to 
the veteran's death were incurred in service or that a 
service-connected disability, or treatment thereof, caused, 
contributed to, or accelerated death.




CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death have not been met.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Board notes that there is a letter from the RO to the 
appellant dated in February 2005 that generally explains what 
benefits are available to surviving spouses and what the 
evidence must show to establish eligibility for DIC.  
However, the RO is not shown to have notified the appellant 
of the fact that the veteran had been service-connected for 
traumatic arthritis of the right hand, PTSD, and facial scars 
at the time of his death.  Nevertheless, the appellant had 
actual notice that the veteran was service connected for PTSD 
as she noted this fact on her VA Form 9, Appeal to Board of 
Veterans' Appeal, received in October 2005. With respect to 
the other service-connected disabilities, there is no medical 
evidence that any of these conditions had a causal 
relationship to the veteran's death, and as the appellant has 
not claimed otherwise, the Board finds no prejudice to the 
appellant in proceeding with the issuance of a final 
decision.  In sum, there is no evidence of any VA error in 
notifying or assisting the appellant that reasonably affects 
the fairness of this adjudication.

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159. There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Entitlement to Service Connection for Cause of Death

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability. 38 U.S.C.A. § 1310 (West 2002 & Supp. 2007).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death. 38 C.F.R. § 3.312(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  

The record indicates that the veteran was 75 years old when 
he died in December 2004, and that the cause of death was 
Gram positive bacterial septicemia due to or as a consequence 
of urinary tract infection with contributing cause noted as 
painful peripheral sensory neuropathy.  

Historically, the Board notes that in December 1954, service 
connection was granted for deformity and limitation of motion 
of the middle and ringer fingers of the right hand, and a 10 
percent disability rating was assigned effective September 
16, 1954.  In November 1999, service connection was granted 
for PTSD, and a 50 percent disability rating was assigned 
effective from December 1, 1998; the veteran's service-
connected right hand condition was increased to 70 percent 
disabling effective December 1, 1998; and individual 
unemployability was granted effective December 1, 1998.  In 
addition, the RO revised the December 1954 rating decision 
and granted service connection for scars on chin, bridge of 
nose and forehead and assigned a zero percent evaluation 
effective from September 16, 1954.  Service connection for 
peripheral neuropathy was denied in November 1999 and June 
2002.

The first question that must be addressed, therefore, is 
whether incurrence of Gram positive bacterial septicemia, 
urinary tract infection, or peripheral sensory neuropathy is 
factually shown during service.  The Board concludes it was 
not.  None of the veteran's service medical records discloses 
any reference to Gram positive bacterial septicemia, urinary 
tract infection, or peripheral sensory neuropathy.  The 
veteran's first VA examination following discharge from 
service was in November 1954, at which time there were no 
relevant findings or complaints for any of the veteran's 
systems except for deformity and limitation of motion of the 
proximal interphalangeal joints of the middle and ring 
fingers of the right hand secondary to trauma and resultant 
degenerative joint disease.  In December 1954, the veteran 
was service connected for injury of right hand, involving the 
third and fourth fingers and a 10 percent disability rating 
was assigned effective from September 15, 1954.

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  
38 U.S.C.A. §§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 
3.304, 3.307 and 3.309(a).  Peripheral neuropathy can be 
service-connected on such a basis.  However, the first 
showing of symptoms, according to the veteran, was not was 
not until 1984, thirty years after the appellant's discharge 
from service.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  In light of 
the lack of any relevant history reported between the 
veteran's date of discharge in 1954 and the date of onset of 
symptomology, service connection is not warranted under 
38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the cause of death 
was Gram positive bacterial septicemia due to or as a 
consequence of urinary tract infection with contributing 
cause noted as painful peripheral sensory neuropathy.  The 
remaining question, therefore, is whether there is medical 
evidence of a relationship between Gram positive bacterial 
septicemia, urinary tract infection, or peripheral sensory 
neuropathy and military service.

Additionally, service connection may be granted, on a 
secondary basis, for a disability, which is proximately due 
to, or the result of an established service-connected 
disorder.  38 C.F.R. § 3.310 (2007).  Similarly, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
Allen v. Brown, 7 Vet. App. 439 (1995).

However, no medical professional has ever related Gram 
positive bacterial septicemia, urinary tract infection, or 
peripheral sensory neuropathy to the veteran's military 
service, and although the appellant stated that she had been 
told that PTSD can cause other health problems that are 
masked for years, there is no competent medical evidence of 
record indicating that these conditions are related to 
service-connected disability.  

The Board also notes that the appellant contends that the 
veteran was exposed to a variety of toxic chemical and 
biological agents while on active duty during the Korean War, 
that contact with toxic agents has been linked with the 
development of neurological disorders such as idiopathic 
small fiber painful neuropathy, and that peripheral sensory 
neuropathy was listed as a contributing factor to the 
veteran's death.  The veteran's claims file includes a report 
from Dr. A.W. of the Mayo clinic which stated that the 
veteran was diagnosed with idiopathic small fiber painful 
neuropathy (ISFPN) in March 1992, that the cause of ISFPN was 
unknown, that in many patients ISFPN may be an inherited 
disorder, and that contact with toxic agents had been linked 
with the development of neurological disorders such as ISFPN.  

There is no evidence in the veteran's service records of 
exposure to toxic chemicals or biological agents.  Assuming 
that the veteran did have such exposure, the record is still 
absent competent medical evidence that the veteran's ISFPN 
was caused by such chemical exposure.  The report from Dr. 
A.W. is general and inconclusive.  Medical evidence that is 
speculative, general or inconclusive in nature cannot support 
a claim. See Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

The medical evidence does not show treatment or diagnosis of 
these problems until a number of years after service.  See 
Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 
(Fed. Cir. 2000) [service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service].  

As to the appellant's opinion that the veteran's PTSD was in 
some way related to his death, she is not competent to 
provide such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); see also 38 C.F.R. § 3.159 (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).

In summary, the Board finds that the veteran's Gram positive 
bacterial septicemia, urinary tract infection, and peripheral 
sensory neuropathy had their onset many years after service 
and were not related to any in-service disease or injury.  In 
view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


